Citation Nr: 0311572	
Decision Date: 06/05/03    Archive Date: 06/10/03

DOCKET NO.  01-01 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, II, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1942 to February 1946.  This appeal arises from a May 
2000 rating decision of the Department of Veterans Affairs 
(VA), Los Angeles, California, regional office (RO).


FINDING OF FACT

Competent evidence establishes that the veteran's tinnitus is 
due to nerve damage associated with his service-connected 
hearing loss.


CONCLUSION OF LAW

Secondary service connection for tinnitus is warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.310 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

There was a significant change in the law during the course 
of this appeal.  On November 9, 2000, the President signed 
into law the Veteran's Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  
Regulations implementing the VCAA have now been published at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies in the instant case.  See VAOPGCPREC 11-2000. 

VA has fully complied with the mandates of the VCAA.  Well-
groundedness is not at issue.  The appellant was advised of 
the controlling law and regulations, of what type of evidence 
would be necessary to substantiate his claim, of what 
evidence was of record, and of his and VA's respective 
responsibilities in the development of the claim.  Regarding 
the duty to assist, the Board finds that the evidence of 
record is sufficient to address the matter at hand.  

Pursuant to 38 C.F.R. § 19.9(a)(2), the Board undertook 
additional evidentiary development which was completed in 
April 2003.  In Disabled American Veterans, et al. v. 
Secretary of Veterans Affairs, __F.3d__, Nos. 02-7304, -7305, 
-7316, (Fed. Cir. May 1, 2003), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) determined 
that 38 C.F.R. § 19.9(a)(2) was inconsistent with 38 U.S.C. § 
7104(a).  The Federal Circuit invalidated 38 C.F.R. § 
19.9(a)(2) because, in conjunction with 38 C.F.R. § 20.1304, 
it allowed the Board to consider additional evidence without 
having to remand the case to the agency of original 
jurisdiction (AOJ) for initial consideration and without 
having to obtain the appellant's waiver.  Here, the veteran 
has not waived initial AOJ consideration of the Board-
obtained evidence.  However, in light of the fact that the 
determination below is a full grant of the benefit sought, 
remanding the case to the AOJ for their initial consideration 
of the additional evidence would serve no useful purpose.  
The appellant clearly is not prejudiced by the action below.

Factual Background

The veteran's service medical records reveal no complaints or 
findings pertaining to tinnitus or hearing loss.  In October 
1999, he submitted a statement asserting that he has had 
hearing loss since service when he was exposed to acoustic 
trauma from being in close proximity to ship's guns during 
heavy weapons fire and from boiler room noise exposure.  

In a statement submitted in November 1999, the veteran 
related that after the 2nd battle of Guadalcanal, he 
developed an intense ringing in his ears, which has persisted 
to the present day.  He submitted signed release forms for VA 
to obtain records from two doctors (SM and RL) who reportedly 
were of the opinion that the veteran's hearing was impaired 
during his time in the Navy.

A September 1992 record from Dr. SM indicates that the 
veteran's hearing was borderline normal with high frequency 
sensorineural hearing loss.  Tinnitus was not shown.  The 
diagnosis was sensorineural hearing loss.  A September 1999 
record from Dr. RL indicates that the veteran had bilateral 
high frequency hearing loss.  

VA outpatient treatment records show that in July 1999 the 
veteran was seen for complaints of hearing loss and constant 
ringing in both ears.  An October 1999 VA outpatient 
treatment record notes that the veteran had a history of 
hearing loss for years and that he was exposed to acoustic 
trauma in service.  Constant high-pitched tinnitus was also 
reported.  The diagnosis was bilateral high frequency 
sensorineural hearing loss.

Statements from the veteran's wife and brother, dated in July 
and August 2000, are essentially to the effect that he has 
had hearing loss since service. 	

With his December 2000 VA Form 9, the veteran submitted an 
August 1998 article from Navy Times regarding hearing loss 
associated with noise exposure from service onboard ships.

On a February 2001 VA audiological evaluation, the veteran 
gave a history of having worked in the boiler room of ships 
while in the service during WWII.  The VA examiner opined 
that the veteran's "present hearing loss is as likely to be 
the result of his civilian noise exposure and diabetes as it 
is the result of his service noise exposure."

In November 2002, the Board granted service connection for 
bilateral hearing loss. The RO implemented that grant by a 
rating decision that same month.  

On VA examination in April 2003, the veteran's history of 
noise exposure in service and that he had constant, bilateral 
tinnitus for as long as he can remember was noted.  The 
examiner indicated that the veteran had bilateral 
sensorineural hearing loss and that the type, degree and 
configuration of the hearing loss was consistent with his 
subjective complaint of tinnitus.  She noted that tinnitus is 
usually secondary to high frequency nerve damage in the 
cochlea (i.e. secondary to high frequency hearing loss), and 
concluded that given the degree of loss present, it was 
likely that the veteran's tinnitus was secondary to his 
hearing loss.  

Analysis

A veteran is entitled to compensation (service connection) 
for disability resulting from disease contracted or injury 
suffered in service, or, if the disability preexisted 
service, for aggravation of the preexisting disease or injury 
in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection may be granted for disability which is proximately 
due to or the result of a service-connected disease or 
injury.  38 C.F.R. § 3.310(a).

Here, it is well-established that the veteran now has 
tinnitus.  There is no competent (medical) evidence that the 
tinnitus was manifested in service.  While the veteran 
asserts he had tinnitus following the battle of Guadacanal, 
as a layperson he is not competent to establish a medical 
diagnosis or medical nexus/linkage by his own statements.  
The theory of entitlement alleged is that the tinnitus 
secondary to service connected high frequency (sensorineural) 
hearing loss, and should be service connected on that basis.  
As this is a medical question, the Board sought and obtained 
an advisory medical opinion.  The VA examiner who reviewed 
this case in April 2003 noted that the veteran's service 
connected hearing loss encompasses cochlear nerve damage, and 
that that same nerve damage was responsible for the veteran's 
tinnitus.  Accordingly, competent evidence establishes that 
the veteran's tinnitus is proximately due to his service 
connected hearing loss.  There is no competent evidence to 
the contrary, and secondary service connection for tinnitus 
is warranted.  




ORDER

Secondary service connection for tinnitus is granted.



	                        
____________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

